Opinion issued June 26, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00347-CV
                           ———————————
   OLIVER BYRON JACKSON AND RACHEL GILBEAUX JACKSON,
                        Appellants
                                       V.
   BLACKHAWK (HOUSTON) HOMEOWNERS ASSOCIATION, INC.,
                        Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-18792


                         MEMORANDUM OPINION

      The parties have filed a “Joint Motion to Dismiss Appeal and Vacate

Judgment Below,” requesting that we dismiss the appeal and vacate the trial

court’s judgment. See TEX. R. APP. P. 42.1(a). No opinion has issued.
      Accordingly, we grant the motion, vacate the trial court’s judgment, and

dismiss the case. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(e); Jester Venture, Ltd. v.

Nash, No. 01-06-00512-CV, 2006 WL 2042358, at *1 (Tex. App.—Houston [1st

Dist.] July 17, 2006, no pet.) (mem. op.); Griffin v. Cedarwood Apartments, No.

01-98-01106-CV, 2000 WL 210417, at *1 (Tex. App.—Houston [1st Dist.] Feb.

24, 2000, no pet.) (mem. op., not designated for publication). We dismiss any

other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2